Filed 6/28/22 In re L.A. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re L.A., a Person Coming                                    B312752
Under the Juvenile Court Law.                                  (Los Angeles County
                                                               Super. Ct.
                                                               No. 20CCJP00331A)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

L.C.,

         Defendant and Appellant.




     APPEAL from an order of the Superior Court of
Los Angeles County, Daniel Zeke Zeidler, Judge. Affirmed.
      Shaylah Padgett-Weibel, under appointment by the Court
of Appeal, for Defendant and Appellant.

      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Sarah Vesecky, Deputy County
Counsel, for Plaintiff and Respondent.
                 ______________________________



       Defendant and appellant L.C. (mother) appeals from an
order terminating her parental rights to L.A. (minor, born
Jan. 2019). Mother’s sole contention is that the juvenile court
and the Los Angeles County Department of Children and Family
Services (DCFS) failed to comply with the requirements of the
Indian Child Welfare Act of 1978 (ICWA) (25 U.S.C. § 1901
et seq.).
       We affirm.
                        BACKGROUND1
Referral
       In December 2019, DCFS received a referral alleging
general neglect and physical abuse of minor by mother. During
an interview with a DCFS social worker, mother provided the




1      Because ICWA error is the only issue raised in this appeal,
this summary of the factual and procedural background focuses
on matters related to ICWA compliance. (In re I.B. (2015)
239 Cal.App.4th 367, 370.)




                                 2
partial name of minor’s father (father),2 stating that he had two
last names but that she only remembered one. She provided
father’s age but not his birthdate. Mother did not provide any
contact information for father. The social worker “completed a
CWS/CMS search”; there were “no hits” for father’s name.
Detention and Dependency Petition
       Minor was detained from mother in January 2020 and
placed with a nonrelated extended family member. Shortly
thereafter, DCFS filed a Welfare and Institutions Code
section 3003 petition seeking the juvenile court’s exercise of
dependency jurisdiction.
Detention Hearing
       On January 22, 2020, mother filed a Parental Notification
of Indian Status (ICWA-020) form indicating that she may have
Indian ancestry through her father (maternal grandfather). 4
       At the detention hearing, the juvenile court ordered DCFS
“to investigate Indian ancestry, including attempting to interview
maternal relatives.” The juvenile court acknowledged the
paternity questionnaire submitted by mother, which identified




2     Father did not appear in the proceedings below and is not a
party to this appeal.

3     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.
4     Mother had initially signed an “Indian Ancestry
Questionnaire” in December 2019, indicating that she had no
information regarding any Indian ancestry of minor.




                                3
father as minor’s parent.5 The court found father to be minor’s
presumed father.
Jurisdiction/Disposition Report
       When interviewed by a DCFS dependency investigator in
February 2020, both maternal grandfather and minor’s maternal
aunt (maternal aunt) denied having Indian ancestry.
       When asked about father’s whereabouts, maternal aunt
denied having any contact information for him or knowing
someone who might have such information. She stated: “‘We
don’t have contact with him like that, he kinds [sic] shows up out
of nowhere . . . .” Maternal grandfather also denied having
contact information for father; he identified only mother as
someone who might have information about him.
       Mother told the dependency investigator that she did not
have any contact information for father and did not know his
birthdate. Mother stated that she would check her contact list to
see if she knew of anyone who could be contacted “to get in touch
with” father.
       Without father’s birthdate or identifying information,
DCFS reported that it had been unable to locate him.
ICWA Findings
       On February 20, 2020, the juvenile court referenced
maternal aunt’s and maternal grandfather’s denial of Indian
ancestry. DCFS requested that the court make a “[n]o ICWA
finding.” The court asked if anyone wished to be heard on the
issue; the reporter’s transcript indicates no response to the
court’s inquiry. The court then found that “ICWA notice [was]



5     The section of the questionnaire regarding how to locate
father was left blank.




                                4
proper and complete[,]”6 that it did not have reason to know or
believe that minor was an Indian child as defined by ICWA, and
that ICWA did not apply to these proceedings. The court did not
order notice to any tribe or the Bureau of Indian Affairs.
Last Minute Information for the Court (March 4, 2020)
      DCFS described its continued efforts to locate father in a
last minute information for the court filed in early March 2020.
      DCFS’s due diligence search revealed only one person in
the United States with father’s name. When the dependency
investigator contacted that individual, he denied knowing anyone
by mother’s or minor’s name. He stated that he was 57 years old7
and did not have any children.
      The dependency investigator contacted mother again to
inquire about father’s whereabouts. Mother reported that she
had been unable to locate father through collaterals but that she
would drive to father’s grandmother’s house to see if she could
locate him. The dependency investigator asked mother to provide
father’s grandmother’s address so that DCFS could contact her.
Mother said that she did not know the exact address but could
drive to the home by memory. The dependency investigator
again asked mother to provide her with the address or other
information so that DCFS could make contact. Mother said she
would contact father’s grandmother and call the dependency
investigator back.
      Mother called the dependency investigator a week later to
report that she had attempted to contact father via social media.


6     It appears that the juvenile court misspoke when it
referred to “ICWA notice” rather than the inquiry requirements.
7    Mother had reported that father was in his 20’s.




                                5
Mother had also driven to father’s grandmother’s home, but she
no longer resided there. Mother reported that she had no way of
contacting father.
Adjudication
       At the March 5, 2020, adjudication hearing, the juvenile
court referenced DCFS’s efforts to locate father, including its due
diligence search and mother’s report that father’s grandmother
had moved. The court found notice to the parents proper. The
court sustained the section 300 petition as amended by
interlineation and continued the matter for disposition.
       On June 26, 2020, the juvenile court declared minor a
dependent of the court, removed him from mother’s custody, and
ordered DCFS to provide mother with family reunification
services. The court found “by clear and convincing evidence that
[DCFS] . . . submitted a due diligence search, an affidavit of due
diligence search, and the father’s whereabouts are unknown.” On
that basis, the court denied father reunification services.8
Termination of Parental Rights
       The juvenile court terminated reunification services for
mother on December 16, 2020, and set the matter for a
section 366.26 permanency planning hearing.
       DCFS conducted another due diligence search for father.
His whereabouts remained unknown. DCFS published notice of
the permanency planning hearing in a newspaper on four
nonconsecutive days. On April 13, 2021, the juvenile court found



8     Under section 361.5, subdivision (b)(1), reunification
services need not be provided to a parent if the court finds, by
clear and convincing evidence, that the whereabouts of the parent
are unknown.




                                6
that notice was proper as to father for the upcoming hearing on
May 19, 2021.
       On May 19, 2021, the juvenile court terminated mother’s
and father’s parental rights to minor.
Appeal
       Mother filed a timely notice of appeal from the order
terminating parental rights.
                            DISCUSSION
I. Relevant Law
       “[The] ICWA reflects a congressional determination to
protect Indian children and to promote the stability and security
of Indian tribes and families by establishing minimum federal
standards that a state court, except in emergencies, must follow
before removing an Indian child from his or her family.” 9 (In re
Austin J. (2020) 47 Cal.App.5th 870, 881–882; see also 25 U.S.C.
§ 1902.)
       Under California law, DCFS and the juvenile court “have
an affirmative and continuing duty to inquire” into whether a
dependent child “is or may be an Indian child.” (§ 224.2,
subd. (a); see also In re Benjamin M. (2021) 70 Cal.App.5th 735,
741–742.) This duty includes DCFS asking the parents, extended
family members, others who have an interest in the child, and
the party reporting child abuse or neglect whether the child is or
may be an Indian child (§ 224.2, subd. (b); see also Cal. Rules of
Court, rule 5.481(a)(1)), and the juvenile court inquiring at each


9      An “‘Indian child’ means any unmarried person who is
under age eighteen and is either (a) a member of an Indian tribe
or (b) is eligible for membership in an Indian tribe and is the
biological child of a member of an Indian tribe[.]” (25 U.S.C.
§ 1903(4); see also § 224.1, subd. (a) [adopting federal definition].)




                                  7
party’s first appearance in the proceedings whether he or she
knows or has reason to know that the child is an Indian child
(§ 224.2, subd. (c); see also Cal. Rules of Court, rule 5.481(a)(2)).
Further inquiry and notice to the tribes may be required only if
there is “reason to believe” or “reason to know” that the child is
an Indian child based upon this initial inquiry.10 (§ 224.2,
subds. (d), (e), & (f); 25 C.F.R. § 23.107(c) (2019).)
      A spate of appellate courts has recently weighed in on the
consequence of a social services agency’s failure to conduct the
required ICWA inquiry, resulting in “a continuum of tests for
prejudice stemming from error in following California statutes
implementing ICWA.” (In re A.C. (2022) 75 Cal.App.5th 1009,
1011; see also In re Dezi C. (June 14, 2022, B317935)
___ Cal.App.5th ___ [2022 Cal.App.Lexis 514, at pp. *7–*9].) Our
Division has adopted the following rule: “[A]n agency’s failure to
conduct a proper initial inquiry into a dependent child’s
American Indian heritage is harmless unless the record contains
information suggesting a reason to believe that the child may be
an ‘Indian child’ within the meaning of ICWA, such that the
absence of further inquiry was prejudicial to the juvenile court’s
ICWA finding. For this purpose, the ‘record’ includes both the
record of proceedings in the juvenile court and any proffer the
appealing parent makes on appeal.” (In re Dezi C., supra, at
p. *10.)
II. Standard of Review
      We review the juvenile court’s ICWA findings for
substantial evidence. (In re Dezi C., supra, ___ Cal.App.5th ___

10    Here, mother only challenges compliance with the initial
duty of inquiry as to father’s possible Indian ancestry, so the
duties of further inquiry and notice are not at issue. (See In re
Benjamin M., supra, 70 Cal.App.5th at p. 742.)




                                  8
[2022 Cal.App.Lexis 514, at p. *6].) Under this standard, “[w]e
must uphold the court’s orders and findings if any substantial
evidence, contradicted or uncontradicted, supports them, and we
resolve all conflicts in favor of affirmance.’ [Citation.] Mother, as
the appellant, ‘has the burden to show that the evidence was not
sufficient to support the findings and orders.’ [Citation.]” (In re
Austin J., supra, 47 Cal.App.5th at p. 885.)
III. Analysis
       A. Substantial evidence supports the juvenile court’s ICWA
finding
       Substantial evidence supports the juvenile court’s finding
that ICWA does not apply to minor.
       DCFS investigated mother’s claim of possible Indian
ancestry through maternal grandfather by interviewing maternal
grandfather and maternal aunt. Both denied Indian ancestry.11
       No inquiry regarding Indian ancestry could be made of
father because his whereabouts were unknown during the
entirety of the proceedings below. Albeit ultimately unsuccessful,
DCFS’s efforts to locate father were extensive and demonstrate
its exercise of due diligence.
       The information provided by mother regarding father was
limited—a partial name, an age but no birthdate, and no contact
information. DCFS contacted the only person in the United
States with father’s partial name. He was significantly older
than the age mother had reported that father was, and he denied
knowing mother or minor.
       DCFS also asked both maternal grandfather and maternal
aunt about father’s whereabouts, and each denied having contact

11    Mother does not argue on appeal that DCFS’s inquiry
regarding her own possible Indian ancestry was deficient.




                                  9
information for him. Maternal aunt denied knowing anyone else
who might have contact information for father, and maternal
grandfather only identified mother as someone who might have
such information.
       When mother mentioned that she would drive to father’s
grandmother’s house in an attempt to locate him, the dependency
investigator repeatedly asked mother to provide the
grandmother’s address so that DCFS could make contact.
Mother would not provide that information and later reported
that father’s grandmother no longer resided at the address.
       Thus, DCFS had no actionable information enabling it to
contact father’s extended family members to make inquiries of
them. And, as there was no information before the juvenile court
to suggest that minor might be an Indian child through father,
substantial evidence supports its order that ICWA did not apply.
       B. Any error was harmless
       Urging us to reverse, mother contends that DCFS failed to
meet its initial duty of inquiry regarding father’s possible Indian
ancestry because the DCFS social worker did not ask mother
what father’s grandmother’s name was or ask for the name of
another paternal relative. She also points to a lack of evidence in
the record showing that DCFS “pursu[ed] any other source of
inquiry, such as others having an interest in the child, or the
party reporting child abuse or neglect, regarding paternal Indian
ancestry.” Finally, she argues that, following its ICWA finding
on February 20, 2020, the juvenile court failed to revisit ICWA in
violation of its ongoing duty of inquiry.
       We are unpersuaded by these arguments. Applying the
“‘reason to believe’ rule” that we adopted in In re Dezi C., supra,
___ Cal.App.5th ___ [2022 Cal.App.Lexis 514, at pages *10–*11],




                                10
we conclude that any possible error was harmless because
nothing in the record suggests a reason to believe that minor is
an Indian child within the meaning of ICWA. Mother makes no
proffer on appeal that father has any Indian heritage, that
mother knew father’s grandmother’s name or that of any other
paternal relative if she had been asked, that the names of
paternal relatives would have shed any light on whether minor
was an Indian child,12 or that anyone else having an interest in
the child, including the reporting party, would have known
anything pertaining to whether minor had Indian heritage
through father.
      Finally, as for mother’s claim that the juvenile court failed
to comply with its ongoing duty of inquiry after finding that
ICWA did not apply, mother has not suggested that there was a
reasonable probability of obtaining meaningful information
through continued inquiry. (See In re Benjamin M., supra,
70 Cal.App.5th at p. 744 [continued inquiry is required “where
the probability of obtaining meaningful information is reasonable
in the context of ICWA”].) After all, father never appeared in the
proceedings below and the record does not reflect that any


12    Mother argues “that DCFS has access to databases and
search engines that would allow a comprehensive and thorough
search if they were provided a name to search.” Mother does not,
however, cite any authority requiring DCFS to conduct a due
diligence search to locate extended family members to inquire
about Indian ancestry. (Cf. Cal. Rules of Court, rule 5.481(a)(3)
[requiring the court to order a due diligence search to find and
inform a parent, Indian custodian, or guardian who does not
appear at the first hearing, or is unavailable at the initiation of a
proceeding, that he or she must complete a Parental Notification
of Indian Status (ICWA-020) form].)




                                 11
paternal relative of whom inquiry could have been made was ever
located or otherwise became involved in the case.
      Remand is unwarranted.
                         DISPOSITION
      The order terminating parental rights is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                               _____________________, Acting P. J.
                               ASHMANN-GERST


We concur:



________________________, J.
CHAVEZ



________________________, J.
HOFFSTADT




                                12